Citation Nr: 0530774	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to April 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.


FINDING OF FACT

The veteran did not have chronic asthma in service, and her 
current bronchial asthma is unrelated to the episodes of 
bronchial asthma in service.


CONCLUSION OF LAW

Chronic bronchial asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In November 2001, the agency of original 
jurisdiction (AOJ) provided explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
her claim.  The veteran was notified that she should identify 
medical treatment and that VA would request identified 
medical evidence.  

In the November 2001 VCAA letter and in a March 2002 
development letter, the AOJ asked the veteran to identify - 
and if possible submit - evidence pertaining to her claim.  
In a July 2005 letter, the AOJ told the veteran to submit any 
additional evidence to the Board.  Based on the above, the 
AOJ substantially complied with the fourth notice element - 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the Board finds that any defect with respect to the 
timing of the fourth notice requirement is harmless error.  
The first two letters were sent before the initial 
adjudication, and the veteran has had almost two months to 
respond to the July 2005 letter.  While the notice provided 
to the veteran in July 2005 was not given prior to the first 
AOJ adjudication of the claim, the veteran was afforded the 
opportunity to submit any evidence in her possession.  In 
that regard, the veteran had already submitted private 
medical evidence.  Any timing-of-notice error was 
sufficiently remedied by the process carried after the July 
2005 letter, affording the veteran almost two months to 
submit additional evidence, so as to provide the veteran with 
a meaningful opportunity to participate effectively in the 
processing of her claim by VA.  Id.  The timing-of-notice 
error was thus nonprejudicial in this case because the error 
did not affect the essential fairness of the adjudication.  
Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military - have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The AOJ obtained private medical records, and the veteran 
submitted a private medical statement.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran had a VA examination.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The veteran submitted recent medical evidence.  In addition, 
the June 2002 rating decision, the October 2002 statement of 
the case (SOC), and the October 2004 supplemental statement 
of the case (SSOC) informed the veteran of the evidence in 
the possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

By the July 2005 letter, the AOJ informed the veteran that 
her case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in his 
claim.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the veteran in the 
development of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

2.  Factual Background

The veteran's service medical records reflect that on a 
January 1951 entrance examination the veteran denied having 
or having had asthma.  A physical examination of the lungs 
revealed no significant abnormalities.  In November 1954 the 
veteran was hospitalized in Japan for bronchial asthma.  The 
asthma was described as pollinic or seasonal, with the pollen 
undetermined.  In December 1954 the veteran was hospitalized 
twice for bronchial asthma.  During the first 
hospitalization, the asthma was again described as pollinic 
or seasonal, with the pollen undetermined.  With regard to 
the second hospitalization, the final diagnosis was bronchial 
asthma, perennial, allergen unknown.  In January 1955 the 
veteran was again hospitalized for severe bronchial asthma.  
She was transferred to the hospital at Fort Knox, Kentucky, 
in late January 1955.  The admission diagnosis was perennial 
asthma, allergen undetermined.  She was given 30 days leave.  
In March 1955, it was noted that she had no symptoms of any 
sort since leaving Japan.  The final diagnosis was severe 
perennial asthma while in Yokohama, Japan, with no disease 
since leaving Japan.  It was noted that the asthma was cured.  

At an April 1958 physical examination, the veteran reported 
her history of asthma.  The lungs and chest were normal.  
Asthma was not diagnosed.  In December 1960 the veteran 
complained of a tightness in the chest, nocturnal wheezing, 
and cough productive of yellow to green sputum.  She reported 
that she had not had a recurrence of bronchial asthma since 
January 1955.  By late December 1960 she was asymptomatic.  
In January 1961 the veteran underwent allergy testing.  It 
was noted that the veteran had remained asymptomatic with 
reference to respiratory symptoms.  No specific inhalant 
sensitivity was found.  At a March 1961 separation 
examination, the veteran reported her history of asthma.  The 
doctor noted that the veteran had asthma in Japan in 1954 and 
1955 and that she had had no significant difficulty since 
returning to the United States.  On physical examination, the 
lungs and chest were normal.  

 Private medical records reflect that in March 2000 the 
veteran complained of shortness of breath with activities.  
Pulmonary function tests (PFT) revealed a mild obstruction.  
The assessment was dyspnea, cause unknown.  In July 2000 the 
veteran underwent a revision of a left total hip 
arthroplasty.  An August 2000 PTF was within normal limits.  
In August 2000, the assessments were dyspnea and decreased 
oxygen supply.  In October 2000, it was noted that her 
dyspnea on exertion started after her surgery in July 2000 
and that before the surgery she had some mild, but not 
significant, shortness of breath with exercise.  It was 
indicated that immediately after surgery she required oxygen 
and that during rehabilitation she had very severe shortness 
of breath.  It was reported that since her surgery, she had 
required oxygen with exertion and at night.  The assessments 
were dyspnea on exertion with hypoxia and pulmonary 
hypertension secondary to a pulmonary embolism.  It was noted 
that given the normal chest X-rays and the fact that her 
symptoms started immediately after orthopedic surgery makes a 
pulmonary embolism the most likely diagnosis.  It was 
indicated that primary pulmonary hypertension does not start 
at her age and that she had not other process that can cause 
pulmonary hypertension, such as a connective tissue disease 
or chronic obstructive pulmonary disease, as evidenced by 
normal PFT.  

Private medical records show that a December 2000 PFT 
revealed mild airway obstruction.  In December 2000, the 
assessments were emphysema and secondary pulmonary 
hypertension.  In January 2001 the assessments included 
chronic obstructive lung disease and acute bronchitis.  An 
April 2001 PTF revealed mild airway obstruction.

The veteran was afforded a VA examination in December 2001.  
She reported a history of asthma in 1954, which apparently 
disappeared and recurred in July 2000 following surgery.  A 
PTF revealed airflow limitation.  The diagnosis was bronchial 
asthma controlled by medication and oxygen inhalation.

In a June 2002 addendum, the December 2001 VA examiner noted 
that the service medical records revealed that the veteran 
was hospitalized in Japan in 1954 and 1955 and that she air-
evacuated from Japan in late January 1955 with a complete 
resolution of symptoms.  The examiner indicated that the 
veteran's medical records were silent for any recurrence of 
chest, lung, or asthma problems from the time of discharge 
from active duty in 1961 to her hip surgery in 2000.  The 
examiner reported that pre-operative PFTs done in March 2000 
revealed normal Forced Vital Capacity (FVC), Forced 
Expiratory Volume in one second (FEV-1), and FEV-1/FVC.  The 
examiner indicated that post-operatively, the veteran was 
found to be hypoxic and fatigue, that she eventually required 
supplemental oxygen, and that the etiology of her symptoms 
was unclear.  The examiner stated that based on the available 
evidence, it would be speculative to relate the veteran's 
recent respiratory symptoms to the episodes of asthma that 
she had while stationed in Yokohama, Japan, in the mid 1950s.  
The examiner noted that while the asthma in the 1950s may 
well have been triggered by some unidentified environmental 
allergin, the veteran after leaving Japan was essentially 
asymptomatic and that she remained asymptomatic until the 
time of her mid-2000 hip surgery, which was more than 40 
years later.  The examiner indicated that the case was 
reviewed with a professor of medicine, who was Board-
certified in pulmonary medicine, and that she agreed with the 
above-mentioned formulation.

In an April 2003 statement, a private doctor noted that the 
veteran had been his patient for more than one year.  The 
doctor indicated that the veteran suffered from a chronic 
respiratory condition and that her most recent pulmonary 
function and blood gas analysis strongly suggested asthma as 
her primary diagnosis.  The doctor noted that given her 
history of asthma, she likely had complications of lifelong 
asthma and little evidence of chronic obstructive pulmonary 
disease.

3.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  With 
chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of the heart 
action or heart sounds, any urinary findings of casts, or any 
cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




4.  Analysis

The veteran had episodes of bronchial asthma in service in 
1954 and 1955 while stationed in Japan.  However, in March 
1955, it was noted that she had no symptoms of any sort since 
leaving Japan and that the asthma was cured.  The final 
diagnosis from the January to March 1955 hospitalization at 
Fort Knox, Kentucky, was severe perennial asthma while in 
Yokohama, Japan, with no disease since leaving Japan.  A 
current diagnosis of asthma was not made during her remaining 
six years in service.  In December 1960, the veteran reported 
that she had not had a recurrence of bronchial asthma since 
January 1955.  In January 1961 no specific inhalant 
sensitivity was found.  At the March 1961 separation 
examination, the doctor noted that the veteran had asthma in 
Japan in 1954 and 1955 and that she had had no significant 
difficulty since returning to the United States.  A current 
diagnosis was asthma was not made.  Based on the above, the 
Board finds that the veteran did not have chronic asthma 
during active service.  

The veteran currently has bronchial asthma.  The December 
2001 VA examiner in a June 2002 addendum noted that the 
veteran's bronchial asthma was asymptomatic for more than 40 
years after leaving Japan during active service and that it 
would be speculative to relate her recent respiratory 
symptoms to the episodes of asthma in active service.  The 
December 2001 VA examiner reviewed the veteran's claim file 
in preparing the addendum.  A professor of medicine, who was 
Board-certified in pulmonary medicine, concurred with the 
December 2001 VA examiner's opinion.  In an April 2003 
statement, the veteran's private doctor indicated that given 
her history of asthma, she likely had had complications of 
lifelong asthma.  There is no indication that the private 
doctor reviewed the veteran's claim file.  

The Board notes the veteran's belief that her current 
bronchial asthma is related to the episodes of asthma in 
service.  The veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to her through her senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  While the veteran is a retired 
social worker, there is no indication from her or otherwise 
in the record that she has any special knowledge regarding 
respiratory disorders.  Black v. Brown, 10 Vet. App. 279 
(1997).  Therefore, her opinion regarding the etiology of her 
bronchial asthma is not probative medical evidence.  Id. at 
284.  

There is a clear conflict in the record.  The Board, as the 
trier of fact, has an obligation to balance the competent 
evidence, consider credibility, and consider the doctrine of 
doubt.  The Board places greater weight on the service 
medical records showing no recurrence of bronchial asthma 
after early 1955 and the opinion of the VA examiner and the 
professor of medicine than on the April 2003 statement of the 
private doctor.  The private medical opinion that the 
appellant has a lifelong history is remarkably lacking in 
reasoning and unsupported by the record.  The Board accords 
little value to a bare opinion lacking in reasoning and a 
factual premise.

Put simply, the evidence shows that the veteran did not have 
chronic asthma during service and that her current bronchial 
asthma is not otherwise related to active service, including 
the episodes of bronchial asthma in service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for bronchial asthma is 
denied.


ORDER

Service connection for bronchial asthma is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


